              Case 2:19-cr-00232-JCC Document 124 Filed 03/19/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0232-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JENNIFER JENSEN,

13                              Defendant.
14

15          This matter comes before the Court on Defendant Jennifer Jensen’s unopposed motion to
16   continue trial (Dkt. No. 121). Having thoroughly considered the briefing and the relevant record,
17   the Court hereby GRANTS the motion for the reasons explained herein.
18          Trial is currently scheduled for April 5, 2021. (See Dkt. No. 88.) Ms. Jensen moves to
19   continue trial until September 27, 2021 based upon the COVID-19 pandemic’s continued impact
20   on the Court’s operations. (See id. at 1–3; W.D. Wash. General Orders 01-20, 02-20, 07-20, 08-
21   20, 11-20, 13-20, 15-20, 18-20, each of which the Court incorporates by reference.) Specifically,
22   the pandemic has made it difficult for the Court to obtain an adequate spectrum of jurors to
23   represent a fair cross section of the community, and public health guidance has impacted the
24   ability of jurors, witnesses, counsel, and Court staff to be present in the courtroom. (See
25   generally id.) When the Court is able to resume in-person trials, the Court is likely to continue to
26   be limited by public health measures, such as limits on the number of people in the courthouse


     ORDER
     CR19-0232-JCC
     PAGE - 1
              Case 2:19-cr-00232-JCC Document 124 Filed 03/19/21 Page 2 of 2




 1   and courtrooms, which are likely to limit the Court’s ability to try cases as efficiently as it would

 2   absent a pandemic. Having thoroughly considered the briefing and the relevant record, the Court

 3   FINDS that the ends of justice served by granting a continuance outweigh the best interests of

 4   Ms. Jensen and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this

 5   finding are:

 6          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

 7              spectrum of jurors to represent a fair cross section of the community, which would

 8              likely make proceeding on the current case schedule impossible or would result in a
 9              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
10          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
11              Court staff to be present in the courtroom. Therefore, proceeding with the current trial
12              date would likely be impossible or would result in a miscarriage of justice. See 18
13              U.S.C. § 3161(h)(7)(B)(i).
14   Accordingly, the Court ORDERS:
15          1. The April 5, 2021 jury trial is CONTINUED until September 27, 2021 at 9:30 a.m.

16          2. The pretrial motions deadline is CONTINUED until August 20, 2021.

17          3. The period from the date of this order until September 27, 2021 is an excludable time

18              period under 18 U.S.C. § 3161(h)(7)(A).

19          DATED this 19th day of March 2021.




                                                           A
20

21

22
                                                           John C. Coughenour
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR19-0232-JCC
     PAGE - 2
